Citation Nr: 1711868	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  11-19 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling from May 20, 2009 to February 10, 2010, as 50 percent disabling from February 11, 2010 to January 2, 2011 and from March 1, 2011 to October 6, 2013, and as 70 percent disabling from October 7, 2013 to December 8, 2013 and from February 1, 2014 to the present. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1978 to June 1978, from November 1990 to October 1991, and from February 2003 to August 2003. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina. 

In December 2014 and December 2015, the Board remanded the case for further evidentiary development.

During the pendency of the appeal, the Veteran was granted increased 50 and 70 percent disability ratings for his service-connected PTSD.  However, as those increases do not represent a total grant of benefits sought on appeal, his claim for an increased initial rating remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Additionally, the Veteran has been assigned two separate periods of temporary total evaluations (TTRs) or temporary 100 percent ratings for hospitalization from January 3, 2011 to February 28, 2011 and from December 9, 2013 to January 31, 2014.  During these periods, he was in receipt of a maximum 100 percent rating and the evidence does not indicate relevant symptomatology that would warrant an extraschedular rating during those periods.  

Additionally, he had not specifically disagreed with the assigned TTRs or the relevant rating periods; therefore, they are not currently before the Board and need not be addressed.  Rather, the Board has properly limited its consideration to the staged rating periods listed on the preceding page. 



	

FINDING OF FACT

In August 2016, prior to the promulgation of a decision by the Board, the Veteran submitted correspondence stating that he wished to withdraw from appellate review his claim of entitlement to an increased initial rating for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to an increased initial rating for PTSD have been met.  38 U.S.C.A. § 7105(d)(5) (West 2015); 38 C.F.R. 
§§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing, by the Veteran or his authorized representative, at any time before the Board promulgates a decision.  38 C.F.R.       § 20.204.  In August 2016, prior to the Board promulgating a decision, the Veteran submitted correspondence stating that he was satisfied by the prior Board decisions and that he no longer desired to proceed with his appeal.  Therefore, the Board finds that the August 2016 correspondence satisfies the requirements for withdrawal of a substantive appeal as to the issue of entitlement to an initial increased rating for PTSD.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (d)(5) (West 2015); 38 C.F.R. § 20.202 (2016).  As the pertinent criteria for withdrawal of the issue of entitlement to an initial increased rating for PTSD have been satisfied, there remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  The Board consequently does not have jurisdiction to review it, and it is dismissed. 


ORDER

The appeal as to the issue of entitlement to initial increased rating for PTSD is dismissed.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


